ORDER

Appellants, Paul Schneider (“debtor”) and Wittner, Poger, Rosenblum and Spewak, P.C. (‘WPRS”), appeal from the judgment entered by the Circuit Court of the County of St. Louis, denying debtor’s claim for a wage exemption and denying WPRS’s claim of a prior secured interest in funds debtor was to receive under a noncompete agreement, and *309awarding the funds to respondents, Ivette Schneider (“wife”) and Riezman and Blitz, P.C. (“garnishor”). We affirm.1
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the circuit court’s order pursuant to Rule 84.16(b).

. We herein deny garnishor’s motion to strike portions of the legal file or to dismiss.